 

 
 
EXHIBIT 10.1
 
 
NOTE
 
$7,000,000.00 February 14, 2012
 
FOR VALUE RECEIVED, the undersigned, RAVEN DRILLING, LLC (“Borrower”),
unconditionally promises to pay to the order of RBS ASSET FINANCE, INC.
(“Lender”) the principal sum of Seven Million and 00/100 DOLLARS
($7,000,000.00), which is the Original Principal Amount of the Loan made by
Lender on the date hereof pursuant to that certain Loan Agreement dated as of
September 19, 2011 (together with any and all amendments or supplements thereto,
the “Loan Agreement”) between Borrower and Lender.  Borrower shall make payments
of interest only from the date of this Note until September 1, 2013.  Principal
shall be payable on each Payment Date beginning October 1, 2013 in installments
as set forth on Schedule A hereto, with a final installment (in the amount
necessary to pay in full this Note) due and payable on March 1, 2017, which is
the Stated Maturity Date for this Note and the related Loan, or earlier upon
acceleration pursuant to the Loan Agreement.  Borrower also promises to pay
interest on the unpaid principal amount hereof from the date hereof, which is
the Closing Date for this Note and the related Loan, until maturity (whether by
acceleration or otherwise) and, after maturity, until paid.  Except as otherwise
provided in the Loan Agreement, interest shall accrue on this Note at a rate per
annum equal to 4.5883% and shall be payable on each Payment Date.
 
Payments of both principal and interest are to be made without set-off or
counterclaim in lawful money of the United States of America in same day or
immediately available funds to the account designated by Lender pursuant to the
Loan Agreement.
 
Borrower may prepay this Note only in accordance with the terms of the Loan
Agreement, and in connection with any such prepayment, however, no prepayment
shall occur prior to the first anniversary of the Closing Date, Borrower shall
pay to Lender a Prepayment Fee equal to the sum of 3% of the amount prepaid if
prepayment is after the first anniversary of the Closing Date of this Note but
on or prior to the second anniversary of the Closing Date for this Note, 2% of
the amount prepaid if prepayment is after the second anniversary of the Closing
Date of this Note but on or prior to the third anniversary, 1% of the amount
prepaid if prepayment is after the third anniversary of the Closing Date of this
Note but on or prior to the fourth anniversary and 0% thereafter.
 
This Note evidences Indebtedness incurred under the Loan Agreement and is
secured by the Collateral described in the Loan Agreement, including, without
limitation, the Collateral described on the Collateral Schedule referencing this
Note.  This Note is subject to the terms and conditions set forth in the Loan
Agreement.  Capitalized terms used herein but not defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.
 
Borrower hereby irrevocably authorizes Lender to make (or cause to be made)
appropriate notations on the Schedule A attached to this Note (or on any
continuation of or supplements to such schedule), which notations, if made,
shall evidence, inter alia, the date of, the outstanding principal of, and the
interest rate applicable to, the Loan evidenced hereby.  Such notations shall
be, absent manifest error, evidence of the information so set forth therein;
provided, however, that the failure of Lender to make any such notations shall
not limit or otherwise affect any Obligations of Borrower.
 
All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.
 
THIS NOTE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK; EXECUTION PAGE FOLLOWS]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be executed by its officer
and duly authorized as of the day and year first above written.
 


 
BORROWER:
 
RAVEN DRILLING, LLC
 
By
__________________                                                                      
Name
________________                                                                      
Title
_________________                                                                     

 

